Citation Nr: 0618895	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including on the basis of herbicide 
exposure.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151 as 
a result of VA medical treatment.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION


The veteran had active service from June 1968 February 1981.  
He died in March 2002.  The appellant is the veteran's 
brother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The appellant is not the veteran's surviving spouse, child, 
or parent.  


CONCLUSIONS OF LAW

1.  The appellant is not eligible for entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.5(2005).

2.  The appellant is not eligible for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 101, 1310 
(West 2002); 38 C.F.R. §§ 3.5(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Dependency and indemnity compensation may be awarded to a 
surviving spouse, child, or parent upon the service-connected 
death of the veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).

The pertinent facts of this case are not in dispute.  
Specifically, the veteran died in March 2002 and the 
appellant is the veteran's brother.

The appellant, as the veteran's sibling, has no standing to 
claim DIC benefits for the cause of the veteran's death 
because the law specifically provides that such benefits are 
awarded to a surviving spouse, child, or parent upon the 
service-connected death of the veteran.  

The Board notes that even if the appellant was eligible to 
receive DIC benefits for the cause of the veteran's death, 
following a review of the relevant evidence in this case and 
the applicable laws and regulations, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  The medical evidence of record reflects that 
the causes of the veteran's death, heart failure and 
cirrhosis, were not manifested during the veteran's period of 
service or for many years thereafter and they are not related 
to exposure to Agent Orange or other herbicide agents.  
Moreover, with respect to the appellant's claim for DIC under 
the provisions of 38 U.S.C.A. § 1151, the medical evidence 
shows that VA medical care of the veteran in the March 2002 
did not proximately cause additional disability or the death 
of the veteran.  VA medical care providers did not fail to 
exercise the degree of skill and care ordinarily required of 
the medical profession.  The medical opinion of July 2004 is 
clear and entitled to great probative weight.  Thus, 
consideration of the underlying merits of the appellant's 
claim would result in a denial of such claims.  

Inasmuch as the appellant has no legal standing to file a 
claim for DIC compensation, to include entitlement to death 
DIC under the provisions 38 U.S.C.A. § 1151, the appeal on 
these issues are terminated because of the absence of legal 
merit and the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) specifically found in Manning that the VCAA can have 
no effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address efforts to comply with the VCAA 
with respect to the issues here on appeal.  

ORDER

The appeal is dismissed as to both issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


